Our opinion is, that under the will of Ira Harvey his widow, Mary Harvey, takes the entire estate, less so much thereof as is necessary to answer the requirements of the first clause, to pay the pecuniary legacies in trust and other, these legacies being excepted by the words "except as hereinafter named;" but that she takes the same subject to defeasance by her marriage, in which event the real estate will go to James G. Harvey by the specific devise over, and the personal estate given primarily to her will go over to him under the residuary clause. Under that clause he would also have taken any lapsed legacies, if there had been such. This construction may not be entirely clear, but it seems to us the most reasonable of which the will is capable. It will be observed that the will gives to James G. Harvey a pecuniary legacy of $2,000, which we cannot suppose the testator would have given in that form if he had meant for him to take the entire estate, less debts and pecuniary legacies, under the residuary clause. *Page 231 
It also seems very clear to us, from the language of the will, that the testator intended a special and substantial benefit to the wife in the early clause of the will, and could not have intended to defeat it by the residuary clause. We therefore decide that the executor shall pay over to Mary Harvey what remains after satisfying the requirements of the first clause of the will and the pecuniary and specific bequests.